
	
		I
		112th CONGRESS
		1st Session
		H. R. 3081
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2011
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the use of certain rail relocation funding
		  for high-speed rail projects.
	
	
		1.High-speed rail
			 fundingAt least 25 percent of
			 any amounts appropriated pursuant to section 20154 of title 49, United States
			 Code, shall be used for high-speed rail or associated projects.
		
